DETAILED CORRESPONDENCE
This Office action is in response to the application filed 09/18/2020, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2021 and 02/16/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-20 are directed toward non-statutory subject matter, as shown below:
STEP 1: Does claims 1-20 fall within one of the statutory categories?  Yes.  The claims 1-13 are a directed to a method for predicting a motion orientation of a target object, claim 14 is directed to vehicle/apparatus and 15 is directed to a device and 20 is non-transitory computer-readable storage medium. 
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1-20 are directed to an abstract idea. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Thus, claims 1-20 are directed towards the abstract idea of a mental process since the limitation does not preclude a person from determining a motion orientation of the target object relative to a traveling direction of the image device. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application.  However, at least claim 13 recites generating an instruction for controlling the moving body; however, this claim language does not positively claim controlling a moving body. 

With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1-20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 13 recites generating an instruction for controlling the moving body; however, this claim language does not positively claim controlling a moving body. 
STEP 2B: Does these claims recite additional elements that amount to significantly more than the judicial exception? No, the claims does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1-20 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Computing data is fundamental, i.e. WURC, activities performed by a computing unit.
Thus, since independent claims 1, 14, 15 and 20 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 14, 15 and 20 are directed towards non-statutory subject matter.
Claims 2-13 and 16-20 are rejected under 35 USC § 101 by dependency upon claims 1, 14, 15, and 20, respectively.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al., US 2016/0292533 hereinafter “Uchiyama” in view of Yokoyama et al., US 2017/0327112 hereinafter “Yokoyama”.

As per claim 1. Uchiyama a method for predicting a motion orientation of a target object, comprising: 
acquiring an apparent orientation of a target object in an image shot by an imaging device (FIG. 12-13 illustrates the apparent facing direction/orientation of the acquired target object in an image captured by a camera), and 
acquiring a relative positional relationship between the target object in the image and the imaging device in a three-dimensional space (para. 127 and FIGS. 7A, 8A illustrates a relative positional relationship/distance between the target object in the image and the imaging device in a three-dimensional space).
Uchiyama teaches movement direction/motion orientation of an object/target object in at least para. 117 and relative positional relationship as rejected above; however, Uchiyama does not teach relative to a traveling direction of the imaging device according to the apparent orientation of the target object. Yet, Yokoyama teaches 
determining a motion orientation of the target object relative to a traveling direction of the imaging device according to the apparent orientation of the target object and the relative positional relationship (Yokoyama’s Abstract teaches—“determine a change in the route of the pedestrian according to a change in the pedestrian’s posture and, in particular, a change in the orientation of the body or a change in an inverted angle” which reads on determining a motion orientation of the target object. While at least FIG. 4 illustrates the target objects relative to a traveling direction of the imaging device according to the apparent orientation of the target object and the relative positional relationship).
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yokoyama in with the invention Uchiyama because such combination will determine a change in route of the pedestrian base on the change of orientation of the body. (Abstract, Yokoyama).

As per claim 2. Uchiyama in view of Yokoyama discloses the method of claim 1, Uchiyama further teaches an image acquisition unit/image device, and the image (S402) comprises a video frame extracted from a video shot by the imaging device by means of frame extraction (S403), and the target object comprises a pedestrian, an animal, a non-motor vehicle or an obstacle (S404).
However, Uchiyama does not teaches as claimed wherein the imaging device comprises an imaging device arranged in a body, the traveling direction of the imaging device is a traveling direction of the body, and the body comprises a moving body. Yet, Yokoyama teaches wherein the imaging device (para. 15) comprises an imaging device arranged in a body (FIG. 4), the traveling direction of the imaging device is a traveling direction of the body (FIG. 4), and the body comprises a moving body (FIG. 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yokoyama in with the invention Uchiyama because such combination will determine a change in route of the pedestrian base on the change of orientation of the body. (Abstract, Yokoyama).

As per claim 9. Uchiyama in view of Yokoyama discloses the method of claim 1, Uchiyama teaches wherein acquiring the relative positional relationship between the target object in the image and the imaging device in the three-dimensional space comprises: 
transforming a position of the target object in the image to a position of the target object in the three-dimensional space according to a projection transformation matrix (para. 61); determining a position of the imaging device in the three-dimensional space (para. 108); and 
connecting the positions of the target object and imaging device in the three- dimensional space (FIG. 7A), and determining an included angle between a line connecting the positions (para. 88) and a normal of a motion orientation of the imaging device (para. 120).

As per claim 10. Uchiyama discloses the method of claim 9, and further teaches wherein determining the position of the imaging device in the three-dimensional space comprises: 
transforming a first point and second point on a first line in the image and a third point and fourth point on a second line in the image to the three-dimensional space according to the projection transformation matrix respectively (FIGS. 7A, 8A); and determining, an intersection point of a line formed by the first point and the second point in the three-dimensional space and a line formed by the third point and the fourth point in the three-dimensional space (FIG. 9), as the position of the imaging device in the three-dimensional space (FIG. 9), wherein the first line and second line in the image are parallel to each other and perpendicular to a horizontal direction respectively (FIG. 10A).

As per claim 11. Uchiyama discloses the method of claim 9, and further teaches
wherein the projection transformation matrix comprises a projection transformation matrix formed by calibrating the imaging device in advance (see at least para. 52-53 along with FIG. 4); or 
the projection transformation matrix comprises a projection transformation matrix obtained by solving a homography matrix function according to coordinates (FIG. 8A), in the image, of multiple feature points in the image (10A), wherein the feature points are points on a road planning marking.
Uchiyama teaches projection transformation matrix as rejected above; however, Uchiyama does not teach wherein the feature points are points on a road planning marking. Yet, Yokoyama teaches wherein the feature points are points on a road planning marking (para. 16).  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yokoyama in with the invention Uchiyama because such combination will detect surrounding environment of the vehicle.

As per claim 12. Uchiyama discloses the method of claim 9; however, Uchiyama does not teach motion orientation of the target object relative to the traveling direction. Yet, Yokoyama teaches wherein determining the motion orientation of the target object relative to the traveling direction of the imaging device according to the apparent orientation of the target object and the relative positional relationship comprises: determining the motion orientation of the target object relative to the traveling direction of the imaging device according to the apparent orientation of the target object and a bearing of the target object relative to the imaging device in the three-dimensional space Yokoyama’s Abstract teaches—“determine a change in the route of the pedestrian according to a change in the pedestrian’s posture and, in particular, a change in the orientation of the body or a change in an inverted angle” which reads on determining a motion orientation of the target object. While at least FIG. 4 illustrates the target objects relative to a traveling direction of the imaging device according to the apparent orientation of the target object and the relative positional relationship).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yokoyama in with the invention Uchiyama because such combination will determine a change in route of the pedestrian base on the change of orientation of the body. (Abstract, Yokoyama).

As per claim 13. Uchiyama in view of Yokoyama discloses the method of claim 1, however, Uchiyama does not teach controlling a body where the imaging device is located or early warning prompting. Yet, Yokoyama teaches further comprising:
generating an instruction for controlling a body where the imaging device is located or early warning prompting information for the body according to the motion orientation of the target object relative to the traveling direction of the imaging device, the body comprising a moving body (para. 33).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yokoyama in with the invention Uchiyama because such combination will determine a change in route of the pedestrian base on the change of orientation of the body and to avoid a collision with the pedestrian. (Abstract, Yokoyama)

As per claim 14.  Claim 11 is a vehicle that performs the method of claim 1; therefore, claim 14 is rejected under the same rational of claim 1.

As per claim 15.  Claim 15 is a device that performs the method of claim 1; therefore, claim 15 is rejected under the same rational of claim 1.

As per claim 20. Claim 20 is non-transitory computer-readable storage medium having stored thereon a computer program that, when executed by a processor, causes the processor to implement the method of claim 1; therefore, claim 20 is rejected under the same rationale of claim 1. 

Allowable Subject Matter
Claims 3-8 and 16-19 are objected to as being dependent upon a rejected base claim and would be considered allowable subject matter 1) once the 35 U.S.C §101 is overcame and 2) if the allowable subject matter is rewritten in independent form while including all of the limitations of the base claim and any intervening claims. Thus, the art of record does not fairly teach or suggest using a neural network for performing apparent orientation detection to obtain the apparent orientation of the target object in the image. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/							/RUSSELL FREJD/Examiner, Art Unit 3661                                                Primary Examiner, Art Unit 3661